Citation Nr: 1730115	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  10-27 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to service connection for a cervical spine (neck) disability, to include status post C6-C7 fusion with residual altered sensation of the skin of the right lateral neck.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from February 1985 to August 1993, from October 2002 to August 2003 and from August 2006 to January 2008.  The Veteran also had periods of active duty training (ACDUTRA) from June 1983 to August 1983, from May 1984 to August 1984, and from September 2005 to October 2005.    

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of his claim has subsequently been transferred to the Muskogee, Oklahoma, RO.  

The Veteran requested a hearing before the Board in a June 2010 substantive appeal, and later requested a Board video conference hearing in October 2012.  However, in subsequent correspondence received in May 2015, he withdrew his request for a Board hearing.  Under these circumstances, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the Board has been withdrawn.  38 C.F.R. § 20.704(e) (2016).  

In August 2016, the Board reopened the Veteran's previously denied claim for a neck disability and remanded the claim for further evidentiary development. 


FINDINGS OF FACT

1.  The Veteran did not experience chronic symptoms of a cervical spine or neck disability in service, but had several acute and transitory episodes of neck pain during his first period of service that resolved without residuals; any currently diagnosed cervical spine or neck disability, to include status post C6-C7 fusion with residual altered sensation of the skin of the right lateral neck, did not have its onset in service and has not been etiologically linked to the Veteran's first period of service or any incident therein.  

2.  Displacement of cervical intervertebral disc, as well as cervical disc disease, was diagnosed in December 1998 and the Veteran underwent cervical spine fusion and excision of intervertebral disc.

3.  A cervical spine fusion at level C6-C7 clearly and unmistakably existed prior to the Veteran's second and third periods of active duty service (October 2002 to August 2003 and August 2006 to January 2008).  

4.  Preexisting C6-C7 fusion clearly and unmistakably was not aggravated by the Veteran's second and third periods of active duty service.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability, to include status post C6-C7 fusion with residual altered sensation of the skin of the right lateral neck, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2016).  

Neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board").

VA has complied with its duty to assist.  38 U.S.C.A. § 5103A.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal, including obtaining service treatment records, VA and private treatment records.  

Regarding whether there was substantial compliance with the Board's August 2016 remand directives, the Agency of Original Jurisdiction sent a letter to the Veteran in November 2016 requesting authorization to obtain identified private treatment records and all documents related to Workmen's Compensation claims filed in 1997 or 1998.  The Veteran did not respond to the AOJ's request.  Thus, the record reflects substantial compliance with the instructions in the Board's remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The February 2010 VA physician's opinion is sufficient evidence for deciding the claim, because the physician reviewed the accurate history, provided clinical findings and diagnoses, and offered a definitive opinion with rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see D'Aries v. Peake, 22 Vet. App. 97 (2008) (requiring substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion).  

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Legal Criteria and Analysis

The Veteran contends that his current cervical spine disability, diagnosed as status post cervical fusion at C6-C7, is a result of multiple complaints involving a head injury, both shoulders and his neck during his first period of active duty service.  He believes that his diagnosed possible pinched nerve during his first period of service was the initial onset of his subsequent cervical disc disease.  Evidence of record further raises the possibility of the aggravation of a preexisting cervical spine disability during the Veteran's second and third periods of active duty service.  The Veteran has not claimed and the record does not raise a question of whether a cervical spine disability was incurred or aggravated during a period of ACDUTRA.  Therefore, the Board will not further discuss those periods of service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Here, the evidence reflects the Veteran has a current diagnosed disability of status post C6-C7 fusion with residual altered sensation of the skin of the right lateral neck and the first element of the claim of service connection has been met.  See, e.g., February 2010 VA examination report.  

As noted in the Introduction, the Veteran had three separate periods of active duty service.  As will be explained below, the record clearly and unmistakably reflects that the cervical spine fusion preexisted his second and third periods of service.  Therefore, for ease and clarity of discussion, the Board will first address the relationship between a cervical spine disability and the Veteran's first period of service, and then discuss the relationship between a cervical spine disability, to include status post C6-C7 fusion, and his second and third periods of service.  

First Period of Service

Service treatment records (STRs) for the Veteran's first period of service show he complained of right shoulder pain without trauma in March 1985.  A May 1987 emergency room record shows he was treated for soft tissue contusions after hitting his face in a vehicular accident.  He denied any loss of consciousness at that time.  In June 1988, the Veteran complained of non-traumatic pain under the left shoulder blade.  He again complained of left shoulder pain in September 1992 after a bicycle accident and was assessed with a muscle ache.  

The STRs show the Veteran first complained of neck pain of one week's duration in June 1990.  The assessment was of a possible wrenched neck during jungle training.  He was given aspirin and Bengay for pain and was instructed regarding warm soaks.  In December 1992, the Veteran complained of being unable to move his neck and believed he had pinched a nerve in his back.  The assessment was possible pinched nerve and the Veteran was placed on a physical profile for a neck strain.  

A June 1993 medical history report shows the Veteran gave a history of a head injury in 1987 with a fractured tip of the nasal bone that healed without sequelae or complications.  There was no history of any neck or cervical spine symptoms.  The accompanying discharge examination report shows that clinical evaluations of the neck and spine were normal.  

The Veteran's STRs do contain complaints and treatment for neck pain, diagnosed as a possible pinched nerve and neck strain.  Therefore, the record reflects there are in-service events for the Veteran's first period of active duty service, and the second element of the claim of service connection has been established for this period of service.  

What remains to be established is that the Veteran's current cervical spine disability is related to his first period of active service.  A preponderance of the evidence is against such a finding.  An October 1993 VA examination report shows a physical examination of the neck was grossly unremarkable and accompanying X-ray studies of the cervical spine showed no identified significant bony or soft tissue abnormalities.  December 1998 private treatment records show the Veteran underwent cervical fusion and excision of intervertebral disc for diagnosed cervical disc disease for symptoms that had begun in October 1998.  The VA physician providing an opinion in February 2010 concluded that it was less likely than not that the Veteran's current cervical spine condition was a result of the inservice incidents or events, including the head injury, bilateral shoulder pain and neck pain treated during service in the 1980s and 1990s.  The examiner further opined that it was at least as likely as not that the current cervical spine disability was the result of his worker's compensation injury in 1997 or 1998.  The physician based his conclusion on the Veteran's medical history and explained that the pain pattern that led to the cervical spine fusion was different from the pattern described after the Veteran's in-service incident.  

The Board places substantial weight of probative value on this opinion as it provides a rationale that reflects knowledge of the Veteran's history and medical records and explains the disability in sufficient detail.  There is also no contrary opinion of record on this aspect of the claim.  

The Board has considered the Veteran's lay statements that his current cervical spine disability is related to the injuries that occurred during his first period of active service.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of the common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).

Therefore, the Board places the most weight of probative value on the February 2010 VA physician's opinion and finds it persuasive of a conclusion that the current cervical spine disability, diagnosed as status post cervical fusion, was not incurred in or otherwise related to the Veteran's first period of active duty service.  

Second and Third Periods of Service

With regard to the Veteran's second and third periods of service, the evidence of record raises the theory that the Veteran's residuals of a cervical spine fusion preexisted his second and third periods of active duty service and was aggravated by these periods of service.  

The service entrance examinations for the Veteran's second and third periods of active service are not of record.  Therefore, the Veteran is presumed sound as to a cervical spine disability at entrance into his periods of active duty service that began in October 2002 and August 2006 respectively.  See Quirin v. Shinseki, 22 Vet. App. 390, n.5 (2009) (citing Lee v. Brown, 10 Vet. App. 336, 339 (1997) (holding that the presumption of soundness applies even when the record of a Veteran's entrance examination has been lost or destroyed)).  

In order to rebut the presumption of soundness, VA must first prove that there is clear and unmistakable evidence that the disability existed prior to acceptance and enlistment into service.  Here, the Board finds that there is such clear and unmistakable evidence as private treatment records dated in 1998 show the Veteran underwent cervical spine fusion at level C6-C7.  Likewise, the cervical spine fusion was noted in histories taken in VA treatment records and examinations as early as 2004.  This evidence clearly and unmistakably establishes that the Veteran's cervical spine fusion existed before the Veteran's second and third periods of service. 

VA must further prove by clear and unmistakable evidence that the Veteran's preexisting status post cervical spine fusion was not aggravated by service during his second and third periods of service.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Quirin, 22 Vet. App. at 397.

Service treatment records for the Veteran's second period of service from October 2002 to August 2003 and for his third period of service from August 2006 to January 2008 show no relevant complaints, findings, treatment or diagnoses for a cervical spine or neck disability.  

A January 2009 VA examiner found that the Veteran's occasional cervical pain was the result of his prior cervical fusion surgery and opined that there was not objective evidence that there was any permanent aggravation of any preexisting condition caused by recent active duty service.  The physician did not provide rationale for this opinion.  The February 2010 VA opinion also concluded that the Veteran's preexisting status post cervical spine fusion was not aggravated by his more recent service.  The physician provided a rationale that at the time of the examination the Veteran reported no neck complaints with his post-operative deployments.  

Although both of these opinions only find that it was less likely than not that the Veteran's cervical spine condition was aggravated, and do not provide clear and unmistakable evidence that the condition was not aggravated by the Veteran's service, the Board finds that these opinions, in conjunction with evidence that the Veteran had no complaints of neck pain during either his second or third period of service represents clear and unmistakable evidence that the Veteran's preexisting status post cervical spine fusion was not aggravated by service during his second and third periods of service as there was no increase in the disability during either period of service.  In reaching this determination, the Board also finds probative that the Veteran has not alleged that there was any increase in his disability during these periods of active duty service.  He has repeatedly argued that his current cervical spine disability is a result of an injury during his first period of active duty.  

The record does not contain any other evidence addressing whether the Veteran's cervical spine disability was aggravated by service.  Hence, the Board concludes that the February 2010 opinion, in particular, in conjunction with review of the service treatment records, provides clear and unmistakable evidence that the Veteran's cervical spine fusion was not aggravated by his second and third periods of service, as it is stated in conclusive terms, reflects complete consideration of the competent evidence of record, and provides a detailed rationale for the conclusion reached.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

In this case, the evidence clearly and unmistakably establishes that the Veteran's cervical spine fusion preexisted his second and third periods of active duty service and that it was not aggravated by those periods of service.  Hence, the presumption of soundness is rebutted and the second element of the claim for service connection based on the Veteran's second and third periods of service is not established.  

As such, the Veteran's cervical spine disability, diagnosed as status post cervical fusion, cannot be found to have been incurred or aggravated during any period of active duty service, and a preponderance of the evidence is against all theories of entitlement alleged by the Veteran or raised by the record.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for a cervical spine disability, to include status post fusion, is not warranted. 


ORDER

Service connection for a cervical spine disability, including status post cervical spine fusion, is denied.  



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


